Ellsworth, J.
Several interesting questions have arisen *49in the argument of this case, which we have not thought it necessary to decide, and which we ought not to decide without a careful examination of the cases cited and the reasons upon which they are founded. We prefer to rest our determination of the case simply upon the force and effect of the writing executed by most of these parties, on the 15th day of September, 1856, which is based upon a good pecuniary and meritorious consideration. In the construction of this writing we are fully agreed, and are equally satisfied that the cause is one which properly addresses itself to a court of equity.
It appears that for more than forty years Samuel Hurlbut, uncle of the petitioner, and Lemuel Hurlbut his father, were in partnership in-business in the town of Winchester, and accumulated a large partnership estate, amounting to about two hundred thousand dollars, and that their mutual accounts had never been settled or their property divided, each having taken freely from the common fund, living as they did in one family, one of them being married and having children, and the other remaining single.
As a part of this joint property, there was a debt of about §28,000 due from the petitioner ■ to the co-partnership; one half of which the petitioner had, before bringing this petition, paid over to the estate of his deceased father. Lemuel having died in 1857, leaving his brother Samuel living, the latter, with the widow and heirs of Lemuel, for the purpose of settling the partnership business as between the partners and dividing the joint estate, and more especially to avoid litigation, delay or difficulty, united in the execution of the written agreement already mentioned.
This writing, which is claimed by the petitioner to have discharged that portion of his indebtedness to the late firm which on a division between the partners fell to Samuel Hurlbut, is, as we view it, appropriate to that end, is clear in its import, and rests on a good and valuable consideration ; and it must be held as putting an end to the petitioner’s indebtedness to Samuel Hurlbut, whether he is viewed as holding the legal title to the whole debt, or the equitable interest in one-half. The clause in question is as follows:—“ And said Samuel *50hereby discharges all debts which he has against each of said heirs.” We have no hesitation in saying that .the construction which we give the clause is the just one,'and that the writing is in effect a remission of the moiety of the debt in question. The correctness of this construction too is made more clear by the fact that the petitioner owed his uncle no other debt but this. Even if this settlement was not founded on a good pecuniary consideration, as it certainly is, it might be viewed as a family settlement, and as such it should be sustained and upheld in a court of equity; and viewed in that character if one part of it is good every other part is equally so, as there is the same general consideration for the whole.
But it is said that if we hold that the petitioner is released from the debt, there is a good defense to the action at law in the superior court, and for that reason a court of equity should not interfere by injunction. This may possibly be so. A plea could perhaps be so framed in that action, as to present this discharge as a sufficient answer to the plaintiff’s declaration; still the writing is not a technical discharge, as we held in the case of Baldwin v. Carter, 17 Conn., 201, and we think that the remedy is not so clear, certain and adequate, as that, in the exercise of a sound discretion, we ought on that account to dismiss the bill and hand the case over for further litigation elsewhere. Nor; since this writing is what it is, would such a course be of the least benefit to. the respondents. The effect of the writing is a question of law and not of fact, and atrial by jury or in a court of law would not enable the administrators to escape the legal construction which the court in any case will give it, and they therefore can not recover any better in one court than in another.
We advise the superior court to issue the injunction prayed for.
In this opinion the other judges concurred.